DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16772299 filed on June 12th, 2020 in which claims 1-8 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


7.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US Pub. Nº 2007/0058019), in view of Naoyuki et al. (US Pub. Nº 2010/0021695).

8.	Regarding independent claim 1: Saitoh et al. disclosed a plasma-curable ink composition ([0027], lines 1-4) for offset printing ([0231], lines 1-4), comprising: 
 	a pigment ([0132], line 1); 
 	a binder resin ([0129], lines 1-3); and 
 	at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins ([0134], lines 1-6).
 	Saitoh et al. are silent about the at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins having an acid value of 10 mg KOH/g or more. 
 	Naoyuki et al. disclosed a similar invention with an ink composition for offset printing ([0603], lines 3-6), comprising a pigment ([0655], lines 3-5), a resin ([0654], line 1) and at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins ([0654], lines 1-5) having an acid value of 10 mg KOH/g or more ([0654], lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naoyuki et al. with those of Saitoh et al. by using the specific ingredient disclosed above having an acid value of 10 mg KOH/g or more in order to increase the curing reaction rate of the composition as disclosed by Naoyuki et al. in paragraph [0654]).



10.	Regarding claim 3: The combination of Saitoh et al. and Naoyuki et al. disclosed the plasma-curable ink composition for offset printing according to claim 1, wherein the polymerized oil is boiled oil (Saitoh et al. [0134], line 5).

11.	Regarding claim 4: The combination of Saitoh et al. and Naoyuki et al. disclosed the plasma-curable ink composition for offset printing according to claim 1, wherein the polymerized oil is at least one selected from the group consisting of polymerized soybean oil, polymerized linseed oil, polymerized castor oil, polymerized and dehydrated castor oil, and polymerized tung oil (Saitoh et al. [0134], lines 1-6).

12.	Regarding claim 5: The combination of Saitoh et al. and Naoyuki et al. disclosed a method of producing printed matter, comprising the steps of: printing information on a substrate (Saitoh et al. [0211], lines 4-6) with the plasma-curable ink composition for offset printing according to claim 1 (see the rejection of claim 1), and irradiating the printed substrate with plasma for curing to fix the ink composition present on a surface of the substrate (Saitoh et al. [0027], lines 1-4).

13.	Regarding claim 6: The combination of Saitoh et al. and Naoyuki et al. disclosed the method of producing printed matter according to claim 5, wherein the plasma is generated by a remote-type plasma generator (Saitoh et al. [0027], lines 1-4. The plasma is generated between two electrodes).

14.	Regarding claim 7: The combination of Saitoh et al. and Naoyuki et al. disclosed the method of producing printed matter according to claim 5, wherein the plasma is generated by supplying a discharge space between two electrodes with a stream of air, oxygen, nitrogen, carbon dioxide, or any mixture thereof (Saitoh et al. [0027], lines 1-4. The plasma is generated between two electrodes under atmospheric pressure).

15.	Regarding claim 8: The combination of Saitoh et al. and Naoyuki et al. disclosed a method of producing printed matter, comprising the steps of: printing information on a substrate (Saitoh et al. [0211], lines 4-6) with the plasma-curable ink composition for offset printing according to claim 1 (see the rejection of claim 1); and irradiating the surface of the printed ink composition with plasma to fix the ink composition on the substrate (Saitoh et al. [0027], lines 1-4).

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
17.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853